                         Case 20-50710-BLS            Doc       Filed 07/20/20        Page 1 of 13



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE


In re: Proteus Digital Health, Inc.                                   Case No. 20-11580
                                                                      Reporting Period: June 15, 2020 - June 30, 2020


                                        MONTHLY OPERATING REPORT

                                                                                            Document      Explanation
REQUIRED DOCUMENTS                                                       Form No.            Attached      Attached
Schedule of Cash Receipts and Disbursements                           MOR-1                X
   Bank Reconciliation (or copies of debtor's bank reconciliations)   MOR-1a               X
   Schedule of Professional Fees Paid                                 MOR-1b               X
   Copies of bank statements                                                               X
   Cash disbursements journals                                                                            X
Statement of Operations                                               MOR-2                X
Balance Sheet                                                         MOR-3                X
Status of Postpetition Taxes                                          MOR-4                X
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                  MOR-4                X
Accounts Receivable Reconciliation and Aging                          MOR-5                X
Debtor Questionnaire                                                  MOR-5                X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________
/s/ Lawrence R. Perkins                                               July 20, 2020
Signature of Authorized Individual                                    Date


Lawrence R. Perkins                                                   Interim Chief Executive Officer
Printed Name of Authorized Individual                                 Title of Authorized Individual
                     Case 20-50710-BLS        Doc      Filed 07/20/20       Page 2 of 13



                                 UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re Proteus Digital Health, Inc.                                                      Case No. 20-11580
Debtor                                                     Reporting Period: June 15, 2020 - June 30, 2020

                                     MONTHLY OPERATING REPORT


On June 15, 2020 (the “Petition Date”), Proteus Digital Health, Inc. (the “Debtor”) filed a voluntary petition
with the United States Bankruptcy Court for the District of Delaware.

The accompanying schedules MOR-1 through MOR-5 are unaudited, preliminary, and may not comply
with generally accepted accounting principles in the United States of America (“U.S. GAAP”) in all
material respects.

The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared
solely for the purpose of complying with the monthly reporting requirements of the Bankruptcy Court and
the United States Trustee. The unaudited financial statements have been derived from the books and records
of the Debtor. The information presented herein has not been subjected to all procedures that would
typically be applied to financial information presented in accordance with U.S. GAAP. Upon the
application of such procedures, the financial information could be subject to changes, and these changes
could be material. The information furnished in this Monthly Operating Report includes normal recurring
adjustments, but does not include all of the adjustments that would typically be made for interim financial
statements in accordance with U.S. GAAP.

Given the complexity of the Debtor’s business, inadvertent errors, omissions or over inclusions may have
occurred. Accordingly, the Debtor hereby reserves all of its rights to dispute the validity, status,
enforceability, or executory nature of any claim amount, representation or other statement in this Monthly
Operating Report and reserves the right to amend or supplement this Monthly Operating Report, if
necessary, but shall be under no obligation to do so.




ACTIVE/104168994.1
                                      Case 20-50710-BLS                           Doc          Filed 07/20/20                    Page 3 of 13



In re: Proteus Digital Health, Inc.                                                                                  Case No. 20-11580
                        Debtor                                                                                       Reporting Period: June 15, 2020 - June 30, 2020
                                         SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                          BANK ACCOUNTS                                CURRENT MONTH                        CUMULATIVE FILING TO DATE
                                             OPER.        PAYROLL      TAX         OTHER            ACTUAL               PROJECTED               ACTUAL                PROJECTED

CASH BEGINNING OF MONTH                          7306                                                        7306                   7306                   7306                7306



RECEIPTS

CASH SALES                                                                                                       0                     40                      0                    40

ACCOUNTS RECEIVABLE                                                                                              0                      0                      0                     0

LOANS AND ADVANCES                                                                                               0                      0                      0                     0

SALE OF ASSETS                                                                                                   0                      0                      0                     0

OTHER (ATTACH LIST)                               927                                                          927                    914                   927                    914

TRANSFERS (FROM DIP ACCTS)                                                              669                    669                    669                   669                    669

                                                                                                                 0                      0                      0                     0

  TOTAL RECEIPTS                                  927            0            0         669                  1596                   1623                   1596                1623



DISBURSEMENTS

NET PAYROLL                                           0                                                          0

PAYROLL TAXES                                                                                                    0                                             0                     0

SALES, USE, & OTHER TAXES                                                                                        0                                             0                     0

INVENTORY PURCHASES                                                                                              0                                             0                     0

SECURED/ RENTAL/ LEASES                                                                                          0                                             0                     0

INSURANCE                                          8.4                                                         8.4                      5                    8.4                     5

ADMINISTRATIVE                                  110.8                                                        110.8                    218                  110.8                   218

SELLING                                                                                                          0                                             0                     0

OTHER (ATTACH LIST)                                                                                              0                                             0                     0

                                                                                                                 0                                             0                     0

OWNER DRAW *                                                                                                     0                                             0                     0

TRANSFERS (TO DIP ACCTS)                          669                                                          669                    669                   669                    669
                                                                                                                 0                                             0                     0

PROFESSIONAL FEES                                    25                                                         25                                            25                     0

U.S. TRUSTEE QUARTERLY FEES                                                                                      0                                             0                     0

COURT COSTS                                                                                                      0                                             0                     0

TOTAL DISBURSEMENTS                             813.2            0            0            0                 813.2                    892                  813.2                   892



NET CASH FLOW                                   113.8            0            0         669                  782.8                    731                  782.8                   731

(RECEIPTS LESS DISBURSEMENTS)                                                                                    0                                             0                     0



CASH - END OF MONTH                            7419.8            0            0         669                 8088.8                  8037                 8088.8                8037

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                            THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

TOTAL DISBURSEMENTS *                                                                                                                                                         813.2

  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                 669

  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                   $

TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                               144.2


*The Debtor will provide a schedule of cash disbursements to the Office of the United States Trustee upon request.

(US$ in thousands)
                                 Case 20-50710-BLS          Doc          Filed 07/20/20                   Page 4 of 13



In re: Proteus Digital Health, Inc.                                                                Case No. 20-11580
                     Debtor                                                                        Reporting Period: June 15, 2020 - June 30, 2020

                                                       BANK RECONCILIATIONS
                                                        Continuation Sheet for MOR-1


                                                Operating                       Payroll                        Tax                               Other
                                          #5657                     #                              #                              #5564           #9460
BALANCE PER BOOKS                            7419.8                                                                                       39.2            630

BANK BALANCE                                 7419.8                                                                                       39.2            630
(+) DEPOSITS IN TRANSIT (ATTACH LIST)
(-) OUTSTANDING CHECKS (ATTACH LIST)
OTHER (ATTACH EXPLANATION)
ADJUSTED BANK BALANCE *                       7419.8            0                0             0               0              0            39.2            630
* Adjusted bank balance must equal
  balance per books


DEPOSITS IN TRANSIT                          Date      Amount           Date          Amount           Date          Amount          Date           Amount




CHECKS OUTSTANDING                           Ck. #     Amount           Ch. #         Amount           Ck. #         Amount         Ck. #           Amount




OTHER
Case 20-50710-BLS   Doc   Filed 07/20/20   Page 5 of 13
                             Case 20-50710-BLS                Doc       Filed 07/20/20       Page 6 of 13



In re: Proteus Digital Health, Inc.                                            Case No. 20-11580
                     Debtor                                                    Reporting Period: June 15, 2020 - June 30, 2020

                                               STATEMENT OF OPERATIONS
                                                         (Income Statement)

                                                                                                              Cumulative
REVENUES                                                                       Month                         Filing to Date
Gross Revenues                                                                                       0                           0
Less: Returns and Allowances                                                                                                     0
Net Revenue                                                                                          0                           0
COST OF GOODS SOLD
Beginning Inventory                                                                          2,157,804                2,157,804
Add: Purchases                                                                                                                0
Add: Cost of Labor                                                                                                            0
Add: Other Costs (attach schedule)                                                                                            0
Less: Ending Inventory                                                                       2,157,804                2,157,804
Cost of Goods Sold                                                                                   0                        0
Gross Profit                                                                                         0                        0
OPERATING EXPENSES
Advertising                                                                                                                   0
Auto and Truck Expense                                                                                                        0
Bad Debts                                                                                                                     0
Contributions                                                                                                                 0
Employee Benefits Programs                                                                     88,575                    88,575
Insider Compensation*                                                                          37,500                    37,500
Insurance                                                                                      27,469                    27,469
Management Fees/Bonuses                                                                       272,860                   272,860
Office Expense                                                                                  2,106                     2,106
Pension & Profit-Sharing Plans                                                                                                0
Repairs and Maintenance                                                                        11,953                    11,953
Rent and Lease Expense                                                                        363,047                   363,047
Salaries/Commissions/Fees                                                                     616,260                   616,260
Supplies                                                                                        4,455                     4,455
Taxes - Payroll                                                                                36,247                    36,247
Taxes - Real Estate                                                                                                           0
Taxes - Other                                                                                                                 0
Travel and Entertainment                                                                                                      0
Utilities                                                                                       35,106                   35,106
Other (attach schedule)                                                                        184,208                  184,208
Total Operating Expenses Before Depreciation                                                 1,679,787                1,679,787
Depreciation/Depletion/Amortization                                                            128,348                  128,348
Net Profit (Loss) Before Other Income & Expenses                                            (1,808,135)              (1,808,135)
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                                 927,000                 927,000
Interest Expense                                                                                83,000                   83,000
Other Expense (attach schedule)                                                                                               0
Net Profit (Loss) Before Reorganization Items                                                (964,135)                (964,135)
REORGANIZATION ITEMS
Professional Fees                                                                                                             0
U. S. Trustee Quarterly Fees                                                                                                  0
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                                                  0
Gain (Loss) from Sale of Equipment                                                                                            0
Other Reorganization Expenses (attach schedule)                                                                               0
Total Reorganization Expenses                                                                                                 0
Income Taxes                                                                                                                  0
Net Profit (Loss)                                                                            (964,135)                (964,135)

*"Insider" is defined in 11 U.S.C. Section 101(31).
                         Case 20-50710-BLS       Doc   Filed 07/20/20        Page 7 of 13



In re: Proteus Digital Health, Inc.                        Case No. 20-11580
                      Debtor                               Reporting Period: June 15, 2020 - June 30, 2020


                                 STATEMENT OF OPERATIONS - continuation sheet


                                                                                                 Cumulative
BREAKDOWN OF "OTHER" CATEGORY                              Month                                Filing to Date

Other Costs




Other Operational Expenses
Fees for Patent Filings and Renewals                                              9,827                        9,827
Software Development Outsourced Consuling                                        37,354                       37,354
Monthly Amortization of Prepaid Software                                        122,027                      122,027
Oracle ERP support and license                                                   15,000                       15,000

Other Income
Otsuka Transition Services June payment                                         927,000                      927,000




Other Expenses




Other Reorganization Expenses
                                      Case 20-50710-BLS                  Doc      Filed 07/20/20            Page 8 of 13



In re: Proteus Digital Health, Inc.                                                                                Case No. 20-11580
                      Debtor                                                                                       Reporting Period: June 15, 2020 - June 30, 2020

                                                                       BALANCE SHEET

                                                                                 BOOK VALUE AT END OF                                BOOK VALUE ON
                                      ASSETS                                   CURRENT REPORTING MONTH                                PETITION DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents                                                                     7,419,851                                           7,419,851
Restricted Cash and Cash Equivalents (see continuation sheet)*                                          669,231                                             669,231
Accounts Receivable (Net)                                                                                                                                            0
Notes Receivable                                                                                                                                                     0
Inventories                                                                                           2,157,804                                           2,157,804
Prepaid Expenses                                                                                      2,741,386                                           2,741,386
Professional Retainers                                                                                  206,922                                             206,922
Other Current Assets (attach schedule)                                                                                                                               0
TOTAL CURRENT ASSETS                                                                                 13,195,194                                          13,195,194
PROPERTY AND EQUIPMENT
Real Property and Improvements                                                                                                                                       0
Machinery and Equipment                                                                              33,307,430                                          33,307,430
Furniture, Fixtures and Office Equipment                                                              1,316,944                                           1,316,944
Leasehold Improvements                                                                                8,125,108                                           8,125,108
Vehicles                                                                                                                                                             0
Less Accumulated Depreciation                                                                        -34,920,547                                        -34,920,547
TOTAL PROPERTY & EQUIPMENT                                                                            7,828,934                                           7,828,934
OTHER ASSETS
Loans to Insiders**                                                                                                                                                  0
Other Assets (attach schedule)                                                                        1,985,578                                           1,985,578
TOTAL OTHER ASSETS                                                                                    1,985,578                                           1,985,578


TOTAL ASSETS                                                                                        $23,009,707                                         $23,009,707


                                                                           BOOK VALUE AT END OF                            BOOK VALUE ON
                 LIABILITIES AND OWNER EQUITY                             CURRENT REPORTING MONTH                          PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable                                                                                              0                                                      0
Taxes Payable (refer to FORM MOR-4)                                                                                                                                  0
Wages Payable                                                                                         2,334,328                                           2,334,328
Notes Payable                                                                                                                                                        0
Rent / Leases - Building/Equipment                                                                                                                                   0
Secured Debt / Adequate Protection Payments                                                                                                                          0
Professional Fees                                                                                                                                                    0
Amounts Due to Insiders**                                                                                                                                            0
Other Postpetition Liabilities (attach schedule)                                                                                                                     0
TOTAL POSTPETITION LIABILITIES                                                                        2,334,328                                           2,334,328
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                                          9,443,818                                           9,443,818
Priority Debt                                                                                           625,234                                             625,234
Unsecured Debt                                                                                        6,575,590                                           6,575,590
TOTAL PRE-PETITION LIABILITIES                                                                       16,644,642                                          16,644,642


TOTAL LIABILITIES                                                                                    18,978,969                                          18,978,969
OWNER EQUITY
Capital Stock                                                                                       483,638,200                                        483,638,200
Additional Paid-In Capital                                                                           35,971,107                                         35,971,107
Partners' Capital Account                                                                                                                                        0
Owner's Equity Account                                                                                                                                           0
Retained Earnings - Pre-Petition                                                                  (514,417,315)                                       (514,417,315)
Retained Earnings - Postpetition                                                                       (964,135)                                          (964,135)
Adjustments to Owner Equity (attach schedule)                                                                                                                    0
Postpetition Contributions (Distributions) (Draws) (attach schedule)                                                                                             0
NET OWNER EQUITY                                                                                      4,227,858                                          4,227,858


TOTAL LIABILITIES AND OWNERS' EQUITY                                                                $23,206,827                                         $23,206,827

*Professional Fee Trust Account and Utility Account

**"Insider" is defined in 11 U.S.C. Section 101(31).
                                      Case 20-50710-BLS    Doc        Filed 07/20/20                Page 9 of 13



In re: Proteus Digital Health, Inc.                              Case No. 20-11580
             Debtor                                              Reporting Period: June 15, 2020 - June 30, 2020



                                               BALANCE SHEET - continuation sheet

                                                                       BOOK VALUE AT END OF                        BOOK VALUE ON
                                      ASSETS                       CURRENT REPORTING MONTH                         PETITION DATE
Other Current Assets


Other Assets
         Redwood City Space Security Deposit                                                 1,784,765.44
         Hayward Space Security Deposits                                                       141,382.79
         Hayward PG&E deposit                                                                   59,430.00



                                                                       BOOK VALUE AT END OF                        BOOK VALUE ON
               LIABILITIES AND OWNER EQUITY                        CURRENT REPORTING MONTH                         PETITION DATE
Other Postpetition Liabilities




Adjustments to Owner Equity




Postpetition Contributions (Distributions) (Draws)
                              Case 20-50710-BLS                     Doc       Filed 07/20/20         Page 10 of 13



In re: Proteus Digital Health, Inc.                                                              Case No. 20-11580
                      Debtor                                                                     Reporting Period: June 15, 2020 - June 30, 2020

                                                      STATUS OF POSTPETITION TAXES

                                                      Beginning       Amount                                                        Ending
                                                        Tax          Withheld or      Amount          Date         Check No.          Tax
                                                      Liability       Accrued          Paid           Paid          or EFT          Liability
Federal
Withholding
FICA-Employee
FICA-Employer
Unemployment
Income
Other:
  Total Federal Taxes
State and Local
Withholding
Sales
Excise
Unemployment
Real Property
Personal Property
Other:_________________
  Total State and Local
Total Taxes


                                           SUMMARY OF UNPAID POSTPETITION DEBTS

                                                                                      Number of Days Past Due
                                                 Current            0-30           31-60         61-90           Over 90         Total
Accounts Payable
Wages Payable                                           2,334,328
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other:
Other:
Total Postpetition Debts                                2,334,328



*"Insider" is defined in 11 U.S.C. Section 101(31).
Case 20-50710-BLS   Doc   Filed 07/20/20   Page 11 of 13
Case 20-50710-BLS   Doc   Filed 07/20/20   Page 12 of 13
                                                      Case 20-50710-BLS                Doc       Filed 07/20/20       Page 13 of 13


Transactions ‐ All transactions ‐‐ CSV Statement Equivalent
Requested Date:                                               From: 06/16/2020          To: 06/30/2020
Generated On:                                                 07/01/2020 07:31:55 PT

Account:        5564 ‐ Proteus Digital Health                  Inc. ‐ UTILITY
Transaction Date                                               Account Summary          Amount
                                                     6/22/2020 Opening Ledger:                       0
                                                               Total Credits:                39,230.77
                                                               Total Debits:                         0
                                                     6/30/2020 Closing Ledger:               39,230.77

Detail Credit Transactions
Transaction Date                                               Description              Amount       Bank Ref# Customer Ref. # Text
                                                     6/23/2020 BOOK TRANSFER CREDIT         39,230.77 8962511                 0 Per A. Fanse 6‐23‐20 Fund acctFROM ACCOUNT   5657
